                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KRISTEN LYNN PENISKA I,

                   Plaintiff,                               8:19CV277

      vs.
                                                SCHEDULING ORDER & CASE
CJ FOODS INC.,                                  CONFERENCE INSTRUCTIONS

                   Defendant.



      IT IS ORDERED:

      1. The parties shall review the Nebraska magistrate judges’ practices
         posted at the court’s Civil Case Management website page.1

      2. A status conference to set case progression will be held with the
         undersigned magistrate judge on January 7, 2020 at 12:00 p.m. (noon)
         by telephone. Counsel shall use the conferencing instructions (see
         below) assigned to this case to participate in the conference.

      3. The clerk’s office shall mail via first class mail a copy of this order to
         Plaintiff’s address of record.

      4. To facilitate conferences with Magistrate Judge Zwart, unless the court’s
         order states otherwise, the parties shall use the following instructions and
         codes assigned to this case:

                     CASE CONFERENCE INSTRUCTIONS

For Telephone Conferences only (e.g., conferences on completing Rule 26(f)
reports, case progression issues, pre-motion discovery disputes, etc.):
      Dial 1-877-336-1828.
      Enter the access code 5957780, then hit the # key.
      Enter the security code: 0277


      1
     (https://www.ned.uscourts.gov/attorney/judges-information/civil-case-
management).
     Press (1) to accept. Press (2) to re-enter.

To add Web Meeting capability (e.g., for final pretrial conferences, complex
discovery disputes, etc.):

     Go to https://ao-courts.webex.com/meet/cheryl_zwart
     Enter the Meeting Number: 877 336 1828.
     Enter the Code: 5957780.
     Enter your e-mail address and name.
     Click Submit. If prompted, click Participant

     Dated this 6th day of December, 2019.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
